                  Case: 3:21-cr-00071-MJN Doc #: 1 Filed: 05/21/21 Page: 1 of 4 PAGEID #: 1
 AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                     Southern District of Ohio

                  United States of America                        )
                                v.                                )
                                                                  )       Case No.   3:21MJ196
                TRAYVONJAMALPERDUE
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)


            CRIMINAL COMPLAINT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

              I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     7/1/2020                  in the county of - - - - - -- ~ -- - in the
     Southern          District of            Ohio            , the defendant(s) violated:

             Code Section                                                  Offense Description

18 U.S.C. § 922(g)(1) and 924(a)(2)           Felon in Possession of a Firearm




         This criminal complaint is based on these facts:


                                                 SEE ATTACHED AFFIDAVIT




         fJ Continued on the attached sheet.


                                                                                             Complainant's signature



                                                                                             Printed name and title

Sworn to before me and signed in my presence via facetime.


Date:      5/21/21


City and state:                           Da on OH                            Sharon L. Ovin ton
                                                                                             Printed name and title
      Case: 3:21-cr-00071-MJN Doc #: 1 Filed: 05/21/21 Page: 2 of 4 PAGEID #: 2




                                          AFFIDAVIT

Dustin J. Phillips, a Task Force Officer for the Federal Bureau oflnvestigation ("FBI") and City
of Dayton Police Department officer (hereinafter referred to as the "affiant") being duly sworn,
deposes as follows:

                                       INTRODUCTION

1.     Affiant is a Task Force Officer with the United States Federal Bureau of Investigation
       within the meaning of Title 21, United Stated Code ("U.S.C."), Section 878. That is, an
       officer of the United States who is empowered by law to conduct criminal investigations
       of and to make arrests for offenses enumerated in 21 and 18 U.S.C. § 878.

2.     Your Affiant has been employed in law enforcement for the past twelve years. I currently
       serve as an officer with the Dayton Police Department. In approximately June 2015, I
       became a Task Force Officer with the FBI Safe Streets Task Force. Since 2013, I have
       been dedicated to the investigation of narcotics, firearms and gang offenses. I have been
       involved in firearm-related arrests, executed search warrants that resulted in the seizure of
       narcotics and firearms, participated in undercover narcotics purchases, and supervised the
       activities of informants who have provided information and assistance resulting in
       narcotics purchases.

3.     This affidavit is made in support of a criminal complaint against, and an arrest warrant for,
       Trayvon Jamal Perdue ("PERDUE") for a violation of 18 U.S.C. § 922(g)(l) (felon in
       possession of a firearm). This affidavit does not contain all information known to me
       regarding this alleged offense, but only those facts necessary to establish probable cause.

                                             FACTS

1.     On or about July 1, 2020, Dayton Police Detective Lucas A. Rose authored a search warrant
       for 1905 Wyoming Street which is in the City of Dayton. This search warrant was reviewed
       and signed by Dayton Municipal Court Judge Carl S. Henderson at 1051 hours. Once the
       search warrant was signed, Detective Rose gathered a search team to execute the warrant
       and held a briefingpriorto going to the house. As Detective Rose was holding this briefing,
       he assigned Sergeant Ryan T. Halburnt and Detective Jeremy A. Stewart to conduct
       surveillance on the house until the search team could arrive.

2.     While on surveillance, Sergeant Halburnt saw a black Nissan Altima, with Ohio license
       plate GPL8012, arrive at the house and backed into the detached garage which is on the
       property, but is accessed from the alley. Once inside, the garage door closed and Sergeant
       Halburnt saw a black male, later identified as PERDUE, exit the side door and then entered
       1905 Wyoming Street through the rear door. PERDUE was seen exiting and re-entering
       the house several times while Detective Rose and the search team finished their briefing.
       Just prior to the search team arriving, Sergeant Halburnt saw PERDUE exit the rear door,
       used a key to lock the rear door, and walked toward the garage. PERDUE reached the side
       door of the garage and used a key to unlock it, then stepped inside. Fearing PERDUE was
     Case: 3:21-cr-00071-MJN Doc #: 1 Filed: 05/21/21 Page: 3 of 4 PAGEID #: 3




      intending on leaving, Sergeant Halburnt approached the garage on foot and requested
      Detective Stewart pull his cruiser up to the garage door.

3.   As the garage door opened, Detecive Stewart placed his cruiser directly in front of the
     Nissan to prevent it from fleeing. PERDUE was the only person in the vehicle and Sergeant
     Halburnt immediately began giving him verbal commands to show his hands. PERDUE
     initially complied with this and raised his hands, but immediately dropped them back down
     into his lap area. PERDUE then leaned his body toward the passenger side of the car but
     kept his head and upper part of his torso visible. Both Sergeant Halburnt and Detective
     Stewart were now giving PERDUE commands to show his hands but he refused. Detective
     Stewart had a clear view of PERDUE throught he front windshield and saw as he then
     leaned his right shoulder toward the rear floorboard which is activity consistent with a
     person attempting to conceal or retrieve something inside a vehicle.

4.   After approximately 20 seconds, PERDUE finally stopped moving around inside the car
     and stepped out. He was immediately detained due to his actions and movements as he was
     leaving the target location where a warrant was to be served. PERDUE was found to be in
     possession of $1,288 in U.S. currency, a cellular phone, and a small baggie containing
     marijuana. Once detained, Detective Stewart opened the passenger side door and looked in
     the exact area where PERDUE was just seen moving around inside the car. On the rear
     floorboard, under the passenger seat, Stewart saw a black and silver SCCY 9mm handgun,
     with serial number 07 6463. The gun did not have a magazine seated in it, but did have a
     round in the chamber. The magazine fitting this gun was located just inside the trunk as if
     it had been placed there through the open trunk access in the rear seat of the car. The folding
     armrest that doubles as the door to this access opening was folded down leaving the hole
     wide open. This magazine was found to fit the firearm from the floor board and contained
     10 additional live rounds of the same ammunition located in the chamber of the gun. This
     gun and the accompanying magazine were both located in the exact locations Detective
     Stewart and Sergeant Halburnt saw him moving prior to exiting the car. An eventual
     complete search of the car revealed a box containing a money counter in the truck. Also
     inside this box was a small baggie of methamphetarnine, which was submitted to the Miami
     Valley Regional Crime Laboratory who reported it contained .15 grams of
     Methamphetamine, a Schedule II controlled substance.

5.   Shortly after PERDUE was detained, the search team arrived and executed the search
     warrant on the house. Once the house was secure, Detective Rose spoke with PERDUE
     briefly. PERDUE was advised of his Miranda Warnings and he agreed to speak with Rose
     at that time. PERDUE answered some questions asked of him, however when asked about
     the firearm, he advised he did not wish to answer. PERDUE also refused to answer
     questions about the source of his income. PERDUE initially advised the money counter
     from the trunk belonged to him, however quickly changed his story and said he knew
     nothing about the money counter.

6.   During the booking process, PERDUE spontaneously asked Detecive Erick Hamby, ''If I
     didn't have that gun I wouldn't be going to jail?"
       Case: 3:21-cr-00071-MJN Doc #: 1 Filed: 05/21/21 Page: 4 of 4 PAGEID #: 4




 7.     I have reviewed conviction documents from the Montgomery County, Ohio, Cleik of
        Courts indicating that PERDUE has been previously convicted of the following felony
        offenses, each of which was punishable by a term of imprisonment exceeding one year,
        namely:

        a. On or about November 4,2010, in the Montgomery County, Ohio Court of Common
           Pleas, case number 2009 CR 01113/03, of: Possession of Heroin (less than 50 g.) in
           violation of O.R.C. 2925.1 l(A), a felony of the second degree; two counts of
           Trafficking in Heroin (50-100 unit doses)(vicinity of a school/juvenile), in violation of
           O.R.C. 2925.03(A)(l), a felony of the second degree; Possession of Heroin (50-100
           unit doses) in violation of O.R.C. 2925.1 l(A), a felony of the third degree; and
           Engaging in a Pattern of Corrupt Activity, in violation of O.R.C. 2923.32(A)(l), a
           felony of the first degree. On or about November 22, 2010, PERDUE was sentenced to
           a total term of incarceration of four years.

 8.     Special Agent Christopher Reed of the Bureau of Alcohol, Tobacco, Firearms, and
        Explosives, who specializes in identifying firearms and their origin/place of manufacture,
        has advised that SCCY firearms are not manufactured in Ohio; as such, the SCCY fireann
        recovered in this case moved in interstate commerce.

 9.     Based on the above-mentioned facts, I assert that there is probable cause to believe that
        PERDUE violated 18 U.S.C. § 922(g)(l) (felon in possession of a firearm).


                                                                                         t.


                                                     Dustin J. Phillips, Task Force Officer
                                                     Federal Bureau of Investigation,

                                       21st
 Subscribed and sworn to before me this_ day of May, 2021.




Sharon L. Ovington
United States Magistrate
